Citation Nr: 0215003	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bowel disorder, 
to include ulcerative colitis and irritable bowel syndrome 
(IBS).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for acne of the face 
and neck

[The issues of entitlement to service connection for 
adenoiditis and Epstein-Barr syndrome, also on appeal, will 
be addressed in a separate and forthcoming decision.]
 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The veteran's appeal also includes the issues of entitlement 
to service connection for adenoiditis and Epstein-Barr 
syndrome.  However, the Board has determined that additional 
development is necessary in regard to these issues, and this 
development will be accomplished by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9).  These issues will addressed in a separate 
and forthcoming decision.

Initially, the veteran's appeal also included the issues of 
entitlement to service connection for right carpal tunnel 
syndrome, a left shoulder disorder, a psychiatric disorder, a 
right knee disorder, a left knee disorder, and sinusitis.  
However, all of these claims were granted by the RO in a 
February 2001 rating decision.

Additionally, the veteran's claim of entitlement to service 
connection for a uterine cyst was denied by the RO in the 
November 1998 rating decision.  This issue was not addressed 
in the December 1999 Statement of the Case but was included 
in the February 2002 Supplemental Statement of the Case, in 
which the RO notified the veteran of her responsibility to 
submit a Substantive Appeal for any issues contained in the 
Supplemental Statement of the Case which were not previously 
included as part of the appeal.  To date, however, the 
veteran has not responded to this issuance, and the Board 
therefore finds that this issue is not before it on appeal.

Furthermore, in a June 2002 Written Brief Presentation, the 
veteran's representative listed the issues of entitlement to 
service connection for carpal tunnel syndrome of the right 
wrist and a left shoulder disorder.  However, service 
connection is already in effect for both disorders.  The 
Board interprets the listing of these issues as tantamount to 
claims for increased evaluations for carpal tunnel syndrome 
of the right wrist and a left shoulder disorder.  
Accordingly, these claims are referred back to the RO for 
appropriate action.

The issue of entitlement to service connection for acne of 
the face and neck will be addressed in the REMAND section of 
this opinion.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  There is competent medical evidence of record showing 
that a current bowel disorder was first manifest in service.

3.  There is competent medical evidence of record showing 
that the veteran incurred tinnitus as a result of service.

4.  There is no competent medical evidence of record showing 
current hypertension.

5.  There is no competent medical evidence of record showing 
a current sleep disorder.


CONCLUSIONS OF LAW

1.  A bowel disorder, to include ulcerative colitis and IBS, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

4.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran.  While not all of the issues on 
appeal have been directly addressed by a VA examination, the 
Board finds that, for reasons described in further detail 
below, such development is not "necessary" in light of 
38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in a February 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).   This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by her and which portion the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, certain chronic diseases, including 
cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

III.  Bowel disorder

The veteran was treated for painful bowel movements in March 
and April of 1996, during service, and an April 1996 private 
record contains an assessment of possible ulcerative colitis.  
In a May 1996 statement, a private doctor noted that lab 
tests of the veteran supported the diagnosis of ulcerative 
colitis.  A February 1998 record indicates a diagnosis of 
IBS.

The post-service medical evidence of record includes the 
report of a July 1998 VA general medical examination, which 
contains a diagnosis of chronic constipation.  An August 1998 
VA gastrointestinal examination contains a diagnosis of 
alternating constipation and diarrhea, suggestive of IBS.  
Additionally, a May 2001 VA gastrointestinal examination 
revealed chronic constipation.

In this case, there is in-service evidence showing treatment 
for both ulcerative colitis and IBS, and the veteran's post-
service medical examinations revealed that she still suffers 
from a chronic bowel disorder.  Accordingly, the Board finds 
that the veteran first incurred a bowel disorder, to include 
ulcerative colitis and IBS, during service, and service 
connection is warranted for this disorder.  

IV.  Tinnitus

The veteran's DD Form 214 reflects that her military 
occupational specialty was working as a security journeyman, 
and she completed a machine gun specialist course and 
attended an airman school course.

During an August 1998 VA audiological evaluation, the veteran 
complained of tinnitus since 1996, and the examiner noted 
that she had a history of noise exposure (flight line, 
weapons) during service.

The Board acknowledges that the evidence of record concerning 
the veteran's claimed tinnitus is not voluminous.  However, 
this evidence suggests that it is more likely than not that 
the veteran incurred tinnitus as a result of noise exposure 
during service, and a further examination under 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002) would simply constitute a 
wasteful delay in adjudicating her claim.  As the evidence 
supports a finding of in-service incurrence of tinnitus, 
service connection is warranted for this disorder.

V.  Hypertension

The Board has reviewed the veteran's service medical records 
and observes that a February 1996 record indicates that she 
was seen for a blood pressure check.  An examination was 
negative for hypertension, and her blood pressure was noted 
to be well controlled.

During her July 1998 VA general medical examination, the 
veteran reported a history of "[u]p and down" hypertension, 
never treated.  The examination revealed blood pressure of 
108/70.  The examiner diagnosed a history of labile 
hypertension, not present on examination.

In this case, there is no competent medical evidence of 
record showing that the veteran currently suffers from 
hypertension, and this disability was specifically found to 
not be present at her July 1998 VA examination.  Also, the 
veteran has presented no records of subsequent medical 
treatment indicating current hypertension.

Indeed, the only evidence of record supporting the veteran's 
claim for service connection for hypertension is her own lay 
opinion, as indicated in the testimony from her March 2000 VA 
hearing.  However, the veteran has not been shown to possess 
the requisite medical credentials, training, or other 
expertise needed to render a diagnosis or a competent opinion 
as to causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks any probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension, and 
the claim must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 


VI.  Sleep disorder

The Board has reviewed the veteran's entire claims file but 
observes that there is no indication that she has ever been 
diagnosed with a specific sleep disorder.  Additionally, 
during her March 2000 VA hearing, the veteran denied any 
history of laboratory testing for such disorders as sleep 
apnea.  The Board is aware that service connection is 
currently in effect for several disorders that are often 
associated with complaints of sleep abnormalities, including 
chronic fatigue syndrome and depression.

Given the total absence of evidence of a current and chronic 
sleep disorder, the Board finds that a VA examination 
specifically addressing this claimed disorder is not 
"necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 2002), 
as there is no reasonable possibility that such an 
examination would result in findings supporting the veteran's 
contentions.

Again, the only evidence of record supporting the veteran's 
claim is her own lay opinion, as articulated during the March 
2000 VA hearing.  Again, however, the veteran has not been 
shown to possess the requisite medical credentials, training, 
or other expertise needed to render a diagnosis or a 
competent opinion as to medical causation.  As such, her lay 
contentions do not constitute competent medical evidence and 
lack any probative value.  See Routen v. Brown, 10 Vet. App. 
at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a sleep disorder, 
and the clam must be denied.  Again, as the preponderance of 
the evidence is against the veteran's claim, the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) considering 
the resolution of doubt are not applicable in this case.






ORDER

The claim of entitlement to service connection for a bowel 
disorder, including ulcerative colitis and IBS, is granted.

The claim of entitlement to service connection for tinnitus 
is granted.

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for a sleep 
disorder is denied.


REMAND

In reviewing the evidence added to the record subsequent to 
the December 1999 Statement of the Case, the Board observes 
that the veteran has presented testimony on the issue of 
entitlement to service connection for acne of the face and 
neck, and additional medical evidence pertinent to this claim 
has been added to the record.  However, this issue was 
unaccountably excluded from the February 2002 Supplemental 
Statement of the Case (SSOC), in which the RO addressed all 
of the issues addressed in the REASONS AND BASES section of 
this decision.

It is incumbent upon the RO to issue an SSOC whenever new 
evidence pertinent to an issue on appeal is added to the 
claims file before a case is certified to the Board and the 
failure of the RO to do so constitutes a procedural defect 
requiring a remand by the Board.  See 38 C.F.R. §§ 19.9, 
19.31 (2001); 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §§ 19.9 and 19.31).  Accordingly, this 
case is REMANDED to the RO for the following action:

The RO should issue a Supplemental 
Statement of the Case addressing the 
issue of entitlement to service 
connection for acne of the face and neck.  
This Supplemental Statement of the Case 
should address the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 1991 & Supp. 2002), as well 
as all evidence added to the record 
subsequent to the December 1999 Statement 
of the Case.  The RO should afford the 
veteran and her representative a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required on the part of the veteran unless she is so notified 
by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



